Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-18, 22-24, 26-28, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. WO2008113127 in view of Juergens et al. US4955438 and Rodney et al. US7054750.
Regarding independent claim 1, Beach discloses, in Figures 1-2 and 4-6,
A method (Beach; the normal use and intended use of the core orientation tool 10 in Figures 1-2 and 4-6 discloses the method) of determining core orientation (Beach; abstract; “providing an indication of orientation of a core sample”) of a core sample (Beach; Fig. 6; core 112) cut from the ground by a drill rig (Beach; the surface system that provides the drilling inputs such as weight, rotation, and fluid flow/circulation for borehole drilling and coring; page 13 lines 3-4 the surface system that provides the uphole motion of the core drill and tool 10) having a drill string (Beach; core drill 193) and a drill bit (Beach; Fig. 5; drill bit 195) coupled to a downhole end of the drill string (Beach; Fig. 5; downhole end of core drill 193), the method comprising: 
acquiring drilling data (Beach; page 4 lines 11-13 continuously monitor vibration motion throughout the drilling and coring process), while the drill rig is operating to acquire the core sample wherein the drilling data is a combination of core orientation data (Beach; page 8 lines 1-4 “core face orientation device which records rotational orientation of a core sample”; gyroscope 35 for logging azimuth and dip; page 3 lines 24-28 orientation includes dip and azimuth; page 7 lines 20-22 dip and azimuth for both the borehole and the core orientation) and rig operational data (Beach; page 4 lines 11-13 continuously monitor vibration motion throughout the drilling and coring process), wherein the rig operational data is constituted by (a) near bit rig data (Beach; Fig. 2; page 11 lines 33-36 electronic core orientation device 20 provides near-bit rig data); and 
analysing the drilling data for a specific pattern of rig operational data indicative of the core sample being broken from ground by operation of the drill rig (Beach; Fig. 2; page 12 lines 30-37 to page 13 lines 1-37 to page 14 lines 1-3; using a trigger system 24 and orientation module 26 for detecting rig operational patterns that monitor the core sample breakage) and on detection of the specific pattern determining orientation of the core sample prior to being broken from the ground using the acquired core orientation data (Beach; Fig. 2; page 12 lines 30-37 to page 13 lines 1-37 to page 14 lines 1-3; using orientation module 26 for logging in-situ core sample orientation data before and during core breakage).
Beach does not disclose continuously acquiring drilling data; (b) at surface rig data.
Juergens teaches continuously acquiring drilling data (Juergens; col. 1:20 “continuous data acquisition”; col. 2:67-68 to col. 3:1-7 “measure value pickups 30”; col. 3:23-29 “constant data transmission” provided by measurement unit 10 in combination with pressure pulse generator).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the data acquisition as taught by Beach to be continuous as taught by Juergens for the purpose of providing a more complete set of data and to avoid missing any critical operational information related to drilling/coring operations that may be missed by data acquisition that is not continuous.
Modified Beach is silent regarding (b) at surface rig data.
Rodney teaches surface rig data (Rodney; Fig. 4-5 combining both downhole data and surface rig data for processing, analysis, and rig/tool operational control; col. 16:27-36 surface rig sensors such as weight-on-bit sensors provide surface rig data for controlling surface rig equipment such as drawworks 315; col. 17:19-37 surface raw data is used for generating control commands for both downhole controllable elements 545 and surface controllable elements 550).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the rig operational data as taught by modified Beach to include surface rig data as taught by Rodney for the purpose of providing operational feedback to inform a rig/tool controller so that operational decisions can be made and control commands can be executed based on the surface rig data in combination with the downhole near bit rig data (Rodney; Fig. 4-5 combining both downhole data and surface rig data for processing, analysis, and rig/tool operational control; col. 16:27-36 surface rig sensors such as weight-on-bit sensors provide surface rig data for controlling surface rig equipment such as drawworks 315; col. 17:19-37 surface raw data is used for generating control commands for both downhole controllable elements 545 and surface controllable elements 550).

Regarding claim 2, modified Beach teaches wherein acquiring the drilling data comprises acquiring the drilling data at least for a period which includes a continuous period (Juergens; col. 1:20 “continuous data acquisition”; col. 2:67-68 to col. 3:1-7 “measure value pickups 30”; col. 3:23-29 “constant data transmission” provided by measurement unit 10 in combination with pressure pulse generator) from commencement of operation of the drill rig to cut the core sample to any event occurring after commencement of operating the drill rig to break the core sample from in situ strata (Beach; Fig. 2; page 12 lines 30-37 to page 13 lines 1-37 to page 14 lines 1-3; using a trigger system 24 and orientation module 26 for continuously monitoring drilling data before, during, and after the core sample breakage).

Regarding claim 3, modified Beach teaches wherein the event is applying pull-up to the drill string to affect the breaking of the core sample from in situ strata (Beach; page 3 line 36 motion in an uphole direction; page 13 lines 3-4 detect uphole motion of the core drill and tool 10).

Regarding claim 4, modified Beach teaches wherein the event is retrieval of the core sample through the drill string (Beach; page 5 lines 14-15 “retrieval of the backend assembly from the drill hole”).

Regarding claim 5, modified Beach teaches wherein the event is extraction of the core sample from the drill string (Beach; page 5 lines 14-15 “retrieval of the backend assembly from the drill hole”).

Regarding claim 8, modified Beach teaches wherein the core orientation data includes dip and azimuth of a known reference datum on or transferable to the core sample (Beach; gyroscope 35 for logging azimuth and dip; page 3 lines 24-28 orientation includes dip and azimuth; page 7 lines 20-22 dip and azimuth for both the borehole and the core orientation; Fig. 6; page 10 lines 7-9 Fig. 6 shows template for transferring core orientation indications to a core sample).

Regarding claim 9, modified Beach teaches wherein the rig operational data comprises any one, or any combination of any two or more, of: rotational speed of the drill string, displacement of the drill in an up hole direction; displacement of the drill in a down hole direction; ambient fluid pressure; the existence of fluid flow in the drill string; rate of fluid flow into the bore hole; vibration in the drill string; mechanical shock; rate of penetration, hole depth; number of drill pipe joints passed when a data acquisition tool (DAT) is transported down the drill string or retrieved from the drill string or both; latent torque in the drill string; weight on bit; and torque on bit (Beach; page 12 line 11 “vibration sensors” of electronic core orientation device/system 20; page 4 lines 11-13 continuously monitor vibration motion throughout the drilling and coring process).

Regarding claim 10, modified Beach teaches wherein the specific pattern of drilling data comprises data indicative of: (a) cessation of rotation of the drill string (Beach; page 14 lines 31-37 to page 15 lines 1-9 RPM sensor and detecting a “zero speed of rotation”); and subsequently (Beach; page 12 lines 30-37 to page 13 lines 1-37 to page 14 lines 1-3; monitor the cessation of drilling which is indicated by stopping rotation, and then sensing a subsequent uphole/pull-up motion to confirm that the “motion is characteristic of a core break”): (b) application of pull-up to the drill string (Beach; page 3 line 36 motion in an uphole direction; page 13 lines 3-4 detect uphole motion of the core drill and tool 10).

Regarding claim 11, modified Beach teaches wherein the specific pattern of rig operational data comprises, subsequent to the occurrence of the application of pull-up (Beach; page 3 line 36 motion in an uphole direction; page 13 lines 3-4 detect uphole motion of the core drill and tool 10), data indicative of (c) vibration (Beach; page 12 line 11 “vibration sensors” of electronic core orientation device/system 20; page 4 lines 11-13 continuously monitor vibration motion throughout the drilling and coring process) arising from impact of an overshot with a head assembly (Beach; backend assembly 14) of an inner core barrel assembly (Beach; core tube 12) containing the core sample cut by the drill rig (Beach; page 5 lines 11-12 “overshot hitting and latching onto the backend assembly”).

Regarding claim 12, modified Beach teaches comprising storing the acquired drilling data on a memory device which is disposed near the drill bit while the drill rig is in operation cutting the core sample (Beach; page 14 lines 23-25 “memory device” of the electronic orientation system 20).

Regarding claim 13, modified Beach teaches wherein core orientation data and near bit rig data are electronically communicated to an at surface electronic device or system either (a) while the drill rig is in operation cutting the core sample; or (b) while the core sample is within the drill string; or (c) at the surface after retrieval of the core sample (Beach; page 12 lines 24-28 transceiver 28 and antenna 30 to communicate with hand-held computer at the surface after retrieval of the core sample).

Regarding claim 14, modified Beach teaches wherein analysing the drilling data occurs: while the drill rig is in operation cutting the core sample; or, while the core sample is within the drill string; or after retrieval of the core sample (Beach; Fig. 2; page 12 lines 30-37 to page 13 lines 1-37 to page 14 lines 1-3; using a trigger system 24 and orientation module 26 for detecting rig operational patterns that monitor the core sample breakage which is performed cutting the core sample).

Regarding claim 15, modified Beach teaches comprising transporting a data acquisition tool (DAT) (Beach; electronic core orientation device/system 20) provided with one or more sensors capable of acquiring the core orientation data and the near bit rig data through the drill string toward the drill bit (Beach; page 12 lines 7-28).

Regarding claim 16, modified Beach teaches continuously acquiring the core orientation data and rig operational data (Juergens; col. 1:20 “continuous data acquisition”; col. 2:67-68 to col. 3:1-7 “measure value pickups 30”; col. 3:23-29 “constant data transmission” provided by measurement unit 10 in combination with pressure pulse generator) at a known sample rate (Beach; page 20 lines 3-6 logging data cyclically for a prescribed period of time).

Regarding claim 17, modified Beach teaches wherein the at surface rig data comprises weight on bit (Rodney; Fig. 4-5 combining both downhole data and surface rig data for processing, analysis, and rig/tool operational control; col. 16:27-36 surface rig sensors such as weight-on-bit sensors provide surface rig data for controlling surface rig equipment such as drawworks 315; col. 17:19-37 surface raw data is used for generating control commands for both downhole controllable elements 545 and surface controllable elements 550).

Regarding claim 18, modified Beach teaches wherein determining the core orientation involves using one or more of the acquired core orientation data (Beach; Fig. 6; abstract; “providing an indication of orientation of a core sample”; page 11 lines 33-35; page 12 lines 15-18; page 26 lines 26-31 use template 198 as part of the analysis of acquired core orientation data; gyroscope 35 for logging azimuth and dip; page 3 lines 24-28 orientation includes dip and azimuth; page 7 lines 20-22 dip and azimuth for both the borehole and the core orientation).

Regarding independent claim 22, modified Beach teaches the invention substantially the same as described above in reference to independent claim 1, and 
A system (Beach; assembly of Fig. 1-2 with Fig. 4-6 that combines core orientation tool 10 with mechanical bottom orientator 146) for determining core orientation (Beach; abstract; “providing an indication of orientation of a core sample”) of a core sample (Beach; Fig. 6; core 112) cut from the ground by a drill rig (Beach; the surface system that provides the drilling inputs such as weight, rotation, and fluid flow/circulation for borehole drilling and coring; page 13 lines 3-4 the surface system that provides the uphole motion of the core drill and tool 10) having a drill string (Beach; core drill 193) and a drill bit (Beach; Fig. 5; drill bit 195) coupled to a downhole end of the drill string (Beach; Fig. 5; downhole end of core drill 193) comprising: 
a data acquisition tool (DAT) (Beach; core orientation tool 10) wherein the DAT is arranged to continuously (Juergens; col. 1:20 “continuous data acquisition”; col. 2:67-68 to col. 3:1-7 “measure value pickups 30”; col. 3:23-29 “constant data transmission” provided by measurement unit 10 in combination with pressure pulse generator) acquire core orientation data at least while the drill rig is operating to acquire the core sample (Beach; core orientation tool 10); and 
 both of a (a) near bit rig data acquisition system arranged to continuously (Juergens; col. 1:20 “continuous data acquisition”) acquire near bit rig data (Nn) (Beach; Fig. 2; page 11 lines 33-36 electronic core orientation device 20 provides near-bit rig data); and, (b) at the surface rig data acquisition system (Rodney; Fig. 4-5 combining both downhole data and surface rig data for processing, analysis, and rig/tool operational control; col. 16:27-36 surface rig sensors such as weight-on-bit sensors provide surface rig data for controlling surface rig equipment such as drawworks 315; col. 17:19-37 surface raw data is used for generating control commands for both downhole controllable elements 545 and surface controllable elements 550), both arranged to continuously (Juergens; col. 1:20 “continuous data acquisition”; col. 2:67-68 to col. 3:1-7 “measure value pickups 30”; col. 3:23-29 “constant data transmission” provided by measurement unit 10 in combination with pressure pulse generator) acquire surface rig data (Sn) (not required since “near bit rig data” has been disclosed and the limitation only requires “one or both” of the rig data Nn and Sn) while the drill rig is operating to acquire the core sample (Beach; electronic core orientation device 20).

Regarding claim 23, modified Beach teaches wherein the near bit rig data acquisition system is provided in the DAT (Beach; Fig. 2; electronic core orientation device 20 of the core orientation tool 10).

Regarding claim 24, modified Beach teaches a DAT tripping system capable of transporting the DAT through the drill string toward a toe of a hole drilled by the drill rig and subsequently retrieving the DAT from the drill string (Beach; page 25 lines 3-6 describes wireline for lowering the assembly toward the toe of a borehole; page 35 line 11 describes retrieval).

Regarding claim 26, modified Beach wherein the DAT comprises one or more core orientation sensors arranged to enable the DAT to acquire one or any two or more of: dip, azimuth, gravitational top or bottom of borehole, Magnetic Tool face or True North measurements of a known reference datum on or transferable to the core sample (Beach; gyroscope 35 for logging azimuth and dip; page 3 lines 24-28 orientation includes dip and azimuth; page 7 lines 20-22 dip and azimuth for both the borehole and the core orientation).

Regarding claim 27, modified Beach teaches wherein the DAT comprises one or more near bit rig parameter sensors arranged to enable the DAT to acquire one, or any combination of any two or more, of the following drilling parameter data: rotational speed of the drill, differential rotation between the drill string and an inner core barrel assembly, displacement of the drill in an up hole direction; displacement of the drill in a down hole direction; ambient fluid pressure; the existence of fluid flow through the drill string; rate of fluid flow into the bore hole; vibration; mechanical shock; rate of penetration, hole depth; number of drill pipe joints passed when the DAT is transported down the string or retrieved from the drill string, or both; torque when the drill is drilling; or latent torque in the drill string (Beach; page 12 line 11 “vibration sensors” of electronic core orientation device/system 20; page 4 lines 11-13 continuously monitor vibration motion throughout the drilling and coring process).

Regarding claim 28, modified Beach teaches wherein the DAT comprises an on-board memory to enable on-board storage of the acquired data (Beach; page 14 lines 23-25 “memory device” of the electronic orientation system 20). 

Regarding claim 32, modified Beach teaches an inner core barrel assembly wherein the DAT is coupled to or housed within the inner core barrel assembly (Beach; core tube 12).

Regarding claim 33, modified Beach teaches wherein the DAT comprises an event sensor arranged to automatically activate the DAT to continuously (Juergens; col. 1:20 “continuous data acquisition”; col. 2:67-68 to col. 3:1-7 “measure value pickups 30”; col. 3:23-29 “constant data transmission” provided by measurement unit 10 in combination with pressure pulse generator) acquire one or more of the core orientation data, the surface rig data, and the near bit data in response to a sensed event pertaining to the lowering or locking of the DAT (Beach; Fig. 2; page 12 lines 30-37 to page 13 lines 1-37 to page 14 lines 1-3; using a trigger system 24 and orientation module 26 for detecting rig operational patterns that monitor the core sample breakage; page 13 lines 14-23 detecting various events relating to the lowering/deployment of the backend assembly 14 of core orientation tool 10 into the wellbore and through the core drill and landing/hitting a landing ring of the core drill).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. WO2008113127 in view of Juergens et al. US4955438 and Rodney et al. US7054750 as applied to claim 2 above, and further in view of Parfitt CA2559030.
Regarding claim 6, modified Beach teaches wherein acquiring the drilling data includes acquiring, during the operation of the drill rig to break the core sample (Beach; core 112), an inner core tube (Beach; core tube 12) supported by the drill string and into which the core sample advances during drilling (Beach; core tube 12).
Modified Beach does not teach rig operational data relating to relative rotational motion between the core sample and an inner core tube.
Parfitt teaches rig operational data relating to relative rotational motion between the core sample and an inner core tube (Parfitt; page 20 at claim 13: “A core drill as claimed in claim 12, wherein the core drill comprises core drill recording means for recording a relative rotational orientation of a core sample drilled by the core drill and the inner tube such that a measure of the rotational orientation of the core sample can be established using the indication of the orientation of the inner tube.”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method and sensing system as taught by modified Beach to include the method and means for measuring relative rotational motion between the core sample and the inner core tube as taught by Parfitt for the purpose of accounting for any relative rotational displacement between the core sample and the inner core tube because not accounting for the relative rotational displacement would lead to an error in determining the core orientation (Parfitt; page 20 at claim 13: “such that a measure of the rotational orientation of the core sample can be established using the indication of the orientation of the inner tube.”).

Regarding claim 7, modified Beach teaches compensating the core orientation acquired upon the occurrence of the specific pattern to account for the relative rotational motion and using the compensated core orientation as the core orientation of the core sample cut by the drill rig (Parfitt; page 20 at claim 13: “A core drill as claimed in claim 12, wherein the core drill comprises core drill recording means for recording a relative rotational orientation of a core sample drilled by the core drill and the inner tube such that a measure of the rotational orientation of the core sample can be established using the indication of the orientation of the inner tube.”).

Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. WO2008113127 in view of Juergens et al. US4955438 and Rodney et al. US7054750 as applied to claim 22 above, and further in view of van Puymbroeck et al. US6006844.
Regarding claim 29, modified Beach does not teach wherein the DAT comprises a processor capable of processing the acquired data to produce processed downhole data.
van Puymbroeck teaches wherein the DAT comprises a processor capable of processing the acquired data to produce processed downhole data (van Puymbroeck; col. 11:5-11 processor for core barrel 302).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by modified Beach to include the processor as taught by van Puymbroeck for the purpose of processing the raw sensor signals into useable data for analysis.

Regarding claim 30, modified Beach teaches comprising a telemetry system (Beach; Fig. 2; transceiver 28 in tool 10; page 17 lines 33-34) arranged to enable the DAT to communicate the acquired data to an electronic device located at the surface (page 17 lines 33-34; hand-held computer).
Modified Beach does not teach in real time.
van Puymbroeck teaches in real time (van Puymbroeck; col. 13:1-2 short-hop and long-distance telemetry systems; col. 4:58-67).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the telemetry system as taught by modified Beach to include real-time capabilities as taught by van Puymbroeck for the purpose of providing instantaneous data to an user/operator so that decisions can be made based on real-time data to ensure that the desired coring operation and results have been achieved or to help in deciding if additional coring should be performed to achieve better results.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. WO2008113127 in view of Juergens et al. US4955438 and Rodney et al. US7054750 as applied to claim 18 above, and further in view of Chen et al. US20180292477.
Regarding claim 19, modified Beach teaches wherein determining the core orientation involves obtaining a plurality of the acquired core orientation data (Beach; page 8 lines 1-4 “core face orientation device which records rotational orientation of a core sample”; gyroscope 35 for logging azimuth and dip; page 3 lines 24-28 orientation includes dip and azimuth; page 7 lines 20-22 dip and azimuth for both the borehole and the core orientation).
Modified Beach does not teach obtaining an average of a plurality of the acquired core orientation data.
Chen teaches obtaining an average of a plurality of the acquired core data (Chen; [0050] “averaging data points” relating to a core sample).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by modified Beach to include the step of averaging the data as taught by Chen for the purpose of identifying the most likely to be the accurate/correct reading of the core orientation (such as a core orientation dip value or a core orientation azimuth value).

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. WO2008113127 in view of Juergens et al. US4955438 and Rodney et al. US7054750 as applied to claim 2 above, and further in view of Beach et al. WO2007137356 (Beach ‘356).
Regarding claim 20, modified Beach teaches wherein determining the core orientation data involves using one or more of the core orientation data acquired within a time period (Beach; page 8 lines 1-4 “core face orientation device which records rotational orientation of a core sample”; gyroscope 35 for logging azimuth and dip; page 3 lines 24-28 orientation includes dip and azimuth; page 7 lines 20-22 dip and azimuth for both the borehole and the core orientation; data is taken over a time period according to event patterns detected by trigger system 24).
Modified Beach does not teach a user selectable time period.
Beach ‘356 teaches a user selectable time period (Beach ‘356; page 10 lines 20-25 “Just prior to or after breaking of the core sample 24 from the in situ ground, an operator presses the "take reading" button 26 on the remote control unit 22. This activates the timer within the control unit 22 to log the period of time between initiation of the orientation device 12, and the time just before or after core break.”; page 9 lines 35-37 to page 10 lines 1-3 describes an internal timer within orientation device 12 being synchronized with an internal timer of remote control unit 22 and having wireless communication by a transceiver in the orientation device 12; page 6 lines 30-36 describe the remote control unit 22 and the orientation device 12; Fig. 5).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method and core orientation tool and time period as taught by modified Beach to include a user selectable time period and associated timer equipment as taught by Beach ‘356 for the purpose of providing additional functionality and flexibility in selecting the desired data to be acquired in relation to core sample orientation determination.

Regarding claim 21, modified Beach teaches wherein the user selectable time period comprises a period of time selected from the group consisting of: (a) before the core sample is broken away from the ground; (b) after the core sample has been broken away from the ground; and (c) before and after the core sample has been broken away from the ground (Beach ‘356; page 10 lines 20-25 “Just prior to or after breaking of the core sample 24 from the in situ ground, an operator presses the "take reading" button 26 on the remote control unit 22. This activates the timer within the control unit 22 to log the period of time between initiation of the orientation device 12, and the time just before or after core break.” which provides taking data before or after the core sample is broken away from the ground; page 9 lines 35-37 to page 10 lines 1-3 describes an internal timer within orientation device 12 being synchronized with an internal timer of remote control unit 22 and having wireless communication by a transceiver in the orientation device 12; page 6 lines 30-36 describe the remote control unit 22 and the orientation device 12; Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chemali et al. US7400262 teaches the use of both surface rig data and near bit rig data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	9/30/22